Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 13, 32-37, 46-47, 49, 51, and 55-57 are all the claims.
2.	Claim 13 is amended and Claims 31, 50, 52-54 and 58- 60 are canceled in the Response of 12/16/2021. Withdrawn Claims 32-33 and 51 are joined for examination.
3.	Claims 34-37, 46-47, 49 and 55-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2021.
4.	Claims 13, 32-33, and 51 are all the claims under examination.
5.	Applicants amendment of the claims raises new grounds for objection and rejection. This Office Action is final.

Information Disclosure Statement
6.	The IDS of 8/6/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Drawings
7.	The replacement drawing sheet for Figure 11 was received on 12/16/2021.  These drawings are accepted by the Examiner.

Specification
8.	The objection to the disclosure because of informalities is withdrawn.
a) The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the deletion of the phrases. 
b) The objection to the improper use of the term, e.g., BIACORE, Herceptin, Tween, Triton, Tris, NuPAGE Novex, Alex Fluor, Invitrogen, DynaPro NanoStar, etc., which is a trade name or a mark used in commerce is withdrawn in view of Applicants amendments to rectify the deficiencies.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claim 60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claim.

Claim Rejections - 35 USC § 112, first paragraph
Written Description/ New Matter
10.	The rejection of Claims 58-60 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled clams. 



Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	The rejection of Claims 13, 32-33, and 51 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	Withdrawn Claims 32-33 are joined for examination.
	Applicants re-state on the record and reiterate from the preliminary amendment of 4/17/2019 there was an obvious error in the specification regarding the Kabat numbering of the antibodies recited in the disclosure and that one of ordinary skill in the art would be able to determine the correct Kabat numbering using
http://www.imgt.org/IMGTScientificChart/Numbering/Hu_IGHGnber.html (for CH1-CH2-
CH3), and
http://www.imgt.org/IMGTScientificChart/Numbering/Hu_IGKCnber.html (for CL).
	Response to Arguments
A) The residues shown for each of the domains in Claims 13, 33-33 and 51are as follows:
CH1’= L124 and L143
CL’= Q124 and N137
CH3’= K393 or E378 and K440
CH1”= K145, H172 and S188
CH3”= K393 or E378 and K440
CL”= Q124, N137 and T178. 
The specification does not teach or suggest corrected Kabat numbering much less in the form of the table provided by Applicants in their preliminary amendment of 4/17/2019 nor the Response of 12/16/2021. The ordinary artisan is not apprised of the meaning of the numbering from the specification on its face. The claims at the very least would need to be amended to indicate that the numbering is according to Kabat. Otherwise, it is not ascertainable what the meaning is in view of the deficiencies of the specification. See the below the new grounds for objection to the specification.
B) Because the Kabat numbering of the claims is a corrected numbering as discussed herein above, Applicants have not addressed this within the context of the CH2’ or CH2’’ constant domains recited in the claims. It is not even clear if the numbering is relevant to those domains. It is not clear if the CH2’ or CH2’’ are common or shared as between the first and second heavy chains. A search of the specification for <common or shared or universal> reveals no hits. The specification does not even discuss the sequences for either domain except as would be present in the limited number of bispecific antibodies shown to possess the structure/function correlation 
DL11 and pertuzumab (Table 2-5);
Rituximab and obinutuzumab (Table 6)
Nivolumab and Bevacizumab (Table 7)
C) As regards the requirement that the mutated bispecific antibodies of the invention possess thermal stability within 10°C of the parental mono-specific antibody, the following species of bispecific antibodies from the invention were tested:
Figure 8 is a graph showing the thermal stability of the Rxm/GA101 compared to the parental antibodies, rituximab ("Rxm") and obinutuzumab ("GA101"), as measured by circular dichroism.
Figure 15 is a graph showing the thermal stability of the nivolumab/bevacizumab bispecific antibody ("BsAb") compared to the parental antibodies, nivolumab and bevacizumab, as measured by circular dichroism.
The claimed invention is examined as a whole, and the ordinary artisan cannot ascertain the role of the CH2’ nor the CH2’’ domains alone or in combination with respect to the heterodimerization and the thermal stability according to the claimed invention. From 20180346605/ 11149094:
“Stability of an antibody is influenced by a number of factors, including (1) core packing of individual domains that affects their intrinsic stability, 5(2) protein/protein interface interactions that have impact upon the HC and LC pairing, (3) burial of polar and charged residues, (4) H-bonding network for polar and charged residues; and (5) surface charge and polar residue distribution among other intra- and inter-molecular forces (Worn and Pluckthun 2001). Potential structure destabilizing residues may be identified based upon the crystal structure of the antibody or by molecular modeling in certain cases, and the 10effect of the residues on antibody stability may be tested by generating and evaluating variants harboring mutations in the identified residues. One of the ways to increase antibody stability is to raise the thermal transition midpoint (Tm) 
	
	The rejection is maintained.

New Grounds for Objection
Specification
12.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicants insertion of the table showing the “corrected Kabat numbering” as shown in the preliminary amendment of 4/17/2019 and the Response of 12/16/2021 is required for “for ease of reference comparison”:

    PNG
    media_image1.png
    289
    275
    media_image1.png
    Greyscale
.


New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 13, 32-33, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 13, 32-33, and 51 are indefinite for failing to indicate the numbering system used in the targeted residue locations/positions for each of the domains as indicated in the claims, i.e., (CH1’, CH2’, CH3’) and (CH1”, CH2”, CH3”). The inclusion of CH2’ and CH2” are presumed to have an implied importance to achieving the heterodimerization for the bispecific antibody, whether mutated or not.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 recites the (CL’, CH1’, CH3’) and (CL’’, CH1’’, CH3’’) residues targeted for substitution but which are not defined by the preferred amino acid substitution thereto.  Claim 32 depends from amended Claim 13 which by amendment now recites the preferred amino acid substitution for each of the targeted corresponding residues. Accordingly, Claim 32 is broadening and not narrowing in scope compared to amended Claim 13. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
15.	No claims are allowed.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643